DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 02 September 2022.
Claims 21–40 are pending.
Claims 21–28 and 35–40 are withdrawn.
Claims 29–34 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 29–34 are rejected under 35 U.S.C. § 103 as being unpatentable over Lester et al. (US 2008/0066185 A1) (“Lester”), in view of Kobata et al. (US 2002/0077986 A1) (“Kobata”) and McFadden (US 6,671,695 B2).
As per claim 29, Lester discloses a method implemented by a computing device, the method comprising: 
receiving, by the computing device ([0018] “client machine 102”), content ([0018] “digital content items”) for communication over a network ([0018] “network 105”), the content having a digital rights management module ([0018] “document access application 104”) ; 
Lester does not disclose that the module is embedded as part of the content.
Kobata teaches a digital rights management module is embedded as part of content (fig. 4; [0096] [0100] [0115]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the DRM module of Lester to be embedded as taught by Kobata. One would have been motivated to do so in order to simplify the availability of the DRM module.
Lester/Kobata further teach:
determining, autonomous of the network through local execution of the digital rights management module by the computing device, a user is included as a member of a specific user population, the specific user population defined using specified traits of a behavior (Lester, [0023] “determine whether the user belongs to a group … that is authorized to access a relevant portion of a digital content item,” [0025], [0037] “organization information,” [0044], [0052] “attributes of the user,” [0058], fig. 2); 
permitting, through local execution of the digital rights management module by the computing device autonomous of the network, access to a first portion of a plurality of portions included as part of the content responsive to the determining (Lester, [0057] “selectively enabling varying degrees or types of access to the multiple portions of the digital content item 200,” fig. 2, fig. 6, [0028] [0059]); 
detecting, through local execution of the digital rights management module by the computing device autonomous of the network at a subsequent point in time, the user is not included as the member of a specific user population, the specific user population defined using the specified traits of a behavior (Lester, [0023] “determine whether the user belongs to a group … that is authorized to access a relevant portion of a digital content item,” [0025] [0037] [0044] [0052] [0058], fig. 2, [0021] “make policy changes with respect to a document subsequent to distribution,” [0022] “updating of document policies,” [0035]–[0037] [0043]–[0045] [0051]; fig. 4, 414/416, 404–408, 422; update policy using interface 400; menu 416 selects/changes group members; Kobata, [0112] “revised digital rights that revoke all of the recipient’s rights,” [0122] [0136] [0165]–[0168]); 
restricting, through local execution of the digital rights management module by the computing device autonomous of the network, access to the first portion of the plurality of portions included as part of the content responsive to the detecting (Lester, [0057] “selectively enabling varying degrees or types of access to the multiple portions of the digital content item 200,” fig. 2, fig. 6, [0059]; Kobata, [0112] “revised digital rights that revoke all of the recipient’s rights,” [0122] [0136] [0165]–[0168]); 
receiving, by the computing device, an update (Lester, [0021] “the management of document policies associated with a particular document, thereby allowing an author to make policy changes with respect to a document subsequent to distribution,” [0022] “updating of document policies”)  the update specifying a control action to cause the digital rights management module to change access by the specific user population to a second portion of the plurality of portions included as part of the content from the first portion ([0021]–[0023] [0035]–[0037] [0043]–[0045] [0051]; fig. 4, 414/416, 404–408, 422; update policy using interface 400; menu 402 to change selected/unselected portions of content); 
determining, through local execution of the digital rights management module by the computing device autonomous of the network subsequent to the receiving, the user is included as a member of a specific user population (Lester, [0023] “determine whether the user belongs to a group … that is authorized to access a relevant portion of a digital content item,” [0025] [0037] [0044] [0052] [0058], fig. 2); 
permitting, through local execution of the digital rights management module by the computing device autonomous of the network, access to the second portion included as part of the content and restricting access to the first portion responsive to the determining the user is included as the member of the specific user population (Lester, [0057] “selectively enabling varying degrees or types of access to the multiple portions of the digital content item 200,” fig. 2, fig. 6, [0028] [0059]).
Lester/Kobata does not expressly teach the update is to the specified traits of the behavior defined for the specific user population, the update generated based on identification of a change in the specified traits of the behavior by the specific user population; and the specific user population defined using the updated specified traits of a behavior.
McFadden teaches receiving, by a computing device, an update to specified traits of a behavior defined for a specific user population (e.g., modify group definition criteria), the update generated based on identification of a change in the specified traits of the behavior by the specific user population; and a specific user population defined using the updated specified traits of a behavior (abstract, 3:38–59, 5:11–25, 11:29–37, 15:55–65, Table I, 27:15–25, 30:34–56; 29:46–67).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the policy authoring/update interface of Lester/Kobata to include a mechanism to update specified traits of the user population, i.e., to include group definition criteria of McFadden to policy data pertaining to groups (similar to user attributes of Lester defining group) and allow modification to those attributes or group definition criterion, as taught by McFadden, in order to alter access control to content portions based on attributes of group definition, as in McFadden, which “in the case of large groups and/or groups utilized in connection with user pools that frequently change … greatly facilitates maintaining current group memberships” (McFadden 3:55–59).
As per claim 30, Lester/Kobata/McFadden teach the method as described in claim 29, wherein the specified traits of the behavior are not unique to the user and are usable to define the behavior of the user population as a whole such that a plurality of said users are likely to meet the specified traits (McFadden, at least Table I).
As per claim 31, Lester/Kobata/McFadden teach the method as described in claim 29, wherein the digital rights management module is embedded as part of the content such that the plurality of portions are available offline to the digital rights management module autonomous of the network locally and without network access (Kobata, as cited; Lester [0025]).
As per claim 32, Lester/Kobata/McFadden teach the method as described in claim 29, wherein the digital rights management module is configured to control access such that access to a first said portion of the content is made available when a first set of said traits are met and access to a second said portion of the content is made available when a second set of said traits are met (Lester, figs. 4 and 6 and associated text; also McFadden, 27:15–25).
As per claim 33, Lester/Kobata/McFadden teach the method as described in claim 32, wherein the first and second set of said traits are mutually exclusive such that the user that meets the first set of said traits cannot meet the second set of said traits (McFadden, Table IX, “Attribute_Condition … IS/IS NOT,” 29:49–50).
As per claim 34, Lester/Kobata/McFadden teach the method as described in claim 29, wherein the specified traits describe: the user; an environment of the user; and a computing device employed by the user (McFadden, at least Table I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685